UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6927


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARKIS RASAAN ALLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Terrence W. Boyle,
District Judge. (4:13-cr-00004-BO-1; 4:15-cv-00043-BO)


Submitted:   October 15, 2015             Decided:   October 23, 2015


Before NIEMEYER and MOTZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Markis Rasaan Allen, Appellant Pro Se. Jane J. Jackson, Assistant
United States Attorney, Seth Morgan Wood, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Markis Rasaan Allen seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.      The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.     28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”          28 U.S.C.

§ 2253(c)(2) (2012).    When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.           Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).    When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Allen has not made the requisite showing.     Accordingly, we deny a

certificate of appealability and dismiss the appeal.     We dispense

with     oral    argument    because    the    facts    and      legal




                                  2
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3